Citation Nr: 0120523	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for loss of sense of 
smell.

3.  Entitlement to service connection for numbness of the 
right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION


The veteran had active service from August 1960 to August 
1963.  

In a December 1999 rating decision, the RO denied service 
connection for a sinus condition, loss of smell, and numbness 
of the feet and arms.  The veteran filed a timely appeal with 
regard to all three issues.

The veteran provided testimony at an April 2000 hearing 
before an RO hearing 
officer.  A transcript of the hearing is of record.  At the 
hearing, the veteran clarified that the issue of entitlement 
to service connection for numbness of the feet and arms was 
actually mischaracterized and the issue should have been 
entitlement to service connection for numbness of the right 
leg.  Accordingly, the Board of Veterans' Appeals (Board) has 
recharacterized the issue as noted on the title page of this 
decision.

In his July 2000 substantive appeal (VA Form 9), the veteran 
indicated that he wanted a hearing before a Member of the 
Board in Washington, D.C.  Although such a hearing was 
scheduled for July 2001, the veteran canceled the hearing and 
later withdrew his request for a Board hearing.  


REMAND

The veteran contends, in effect, that he should receive 
service connection for sinusitis, loss of sense of smell, and 
numbness of the right leg.  In particular, the veteran 
alleges that he first developed symptoms of these disorders 
during service and that the conditions have continued to 
worsen over the years.  

Following a review of the claims file, the Board finds that a 
remand of all three issues is warranted.

With regard to the veteran's claim for a sinus condition, the 
service medical records are negative for any findings, 
diagnoses or treatment for sinusitis.

The veteran has submitted post-service VA treatment records 
that reveal treatment for sinusitis.  Furthermore, the 
veteran provided testimony at an April 2000 hearing before an 
RO hearing officer that he was treated for sinus infections 
during service and that following service, he saw several 
different doctors for his sinus condition.  In his July 2000 
substantive appeal, the veteran indicated that the physicians 
that he saw following service (from 1961 to 1980's) have 
passed away and the records cannot be obtained.

The RO denied the veteran's claims, to include the claim for 
a sinus condition, as not well grounded.  Significantly, 
however, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

Under these circumstances, and mindful of its duty to assist 
the veteran, the Board determines the RO should RO should 
arrange for the veteran to undergo appropriate VA examination 
to obtain a medical opinion as to the relationship, if any, 
between any current sinus condition and the veteran's period 
of active service.  

With regard to the veteran's claims for service connection 
for loss of sense smell and for numbness of the right leg, 
the Board emphasizes, initially, that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 3.303 (2000).  
Thus, while service connection may not be granted for the 
symptoms of loss of sense of smell or numbness of the right 
leg, service connection may be granted, under the appropriate 
circumstances, for disability manifested by such symptoms.  
See, e.g., Note following 38 U.S.C.A. § 4.87a, Diagnostic 
Codes 6275 and 6276 (specifying that evaluations are to be 
assigned under those diagnostic codes only if there is an 
anatomical or pathological basis for complete loss of sense 
of smell or loss of sense of taste, respectively).

Service medical records reveals that on entrance examination 
there were no complaints or findings relative to any right 
leg numbness or loss of sense of smell.  In a September 1960 
treatment record, the veteran complained of numbness in the 
right leg.  It was noted that no pathology was found.  In a 
March 1961 treatment record, the veteran was seen with a 
nosebleed.  The discharge examination revealed complaints or 
findings relative to any right leg numbness or loss of sense 
of smell.  

There are no post-service treatment records reflecting any 
diagnosis of disability manifested by either loss of sense of 
smell or numbness of the right leg, the Board notes that the 
veteran testified at the April 2000 RO hearing that he 
suffered from both of these "conditions" during service and 
that he continues to suffers from these conditions.  Despite 
the fact that there is no clear medical evidence of any 
current disability manifested by either loss of sense of 
smell or numbness of the right leg, the Board notes that the 
veteran's assertions appear to constitute "persistent 
symptoms of disability," as that term is utilized in the 
Veterans Claims Assistance Act.  See Pub. L. No. 106-475, 114 
Stat. 2096.  Hence, a VA examination is warranted to obtain 
medical evidence as to whether the veteran, in fact, suffers 
from a current disability manifested by loss of smell and/or 
a current disability manifested by numbness of the right leg, 
and if so, the relationship between each such diagnosed 
disability and the veteran's active military service. 

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the RO undergo any further VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to specifically 
include any medical records from any VA facilities. The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In this case, the claims file reflects treatment 
from a VA medical facility in Clarksburg, West Virginia.  All 
outstanding treatment records from this facility must be 
obtained.  The RO should also obtain pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other indicated 
development and/or adjudication action in compliance with the 
Veterans Claims Assistance Act of 2000, prior to adjudicating 
each of the claims on appeal on the merits.

For the foregoing reasons, these matters are hereby REMANDED 
to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from the VA 
medical facility in Clarksburg, West 
Virginia, as well as from any other 
source(s) or facility(ies) identified by 
the veteran. If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical and/or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
further examination.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1, above, the RO should arrange 
for the veteran to undergo appropriate VA 
examination(s) to determine the nature 
and etiology of any current sinus 
disability, disability manifested by loss 
of sense of smell, and disability 
manifested by numbness of the right leg.  
It is imperative that each physician 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.

After examination of the veteran, and 
consideration of his pertinent medical 
history and sound medical principles, 
each physician should indicate, as 
appropriate, whether the veteran 
currently suffers from a sinus condition, 
disability manifested by loss of sense of 
smell and/or disability manifested by 
numbness of the right leg, and if so, 
whether the diagnosed disability(ies) 
is/are the result of injury or disease 
incurred or aggravated during active 
military service.  

Each physician should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation, as necessary, to 
specific evidence in the record and/or 
supporting medical authority), in a 
typewritten report.

3.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
the development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claim for service 
connection for a psychiatric disorder 
under the Veterans Claims Assistance Act 
of 2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as evidence 
in regard to this claim.  

6.  After completion of the foregoing, 
and any other indicated development 
and/or notification action, the RO should 
deemed warranted by the record, the RO 
should adjudicate the issues of 
entitlement to service connection for 
sinusitis, for loss of sense of smell, 
and for numbness of the right leg on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If any of the benefits sought on 
appeal remains denied, both the veteran 
and his representative should be provided 
with an appropriate supplemental 
statement of the case and given the 
opportunity to respond within the 
applicable timeframe before the claims 
file is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment by the 
RO. The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


